Citation Nr: 0905975	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, claimed to be a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to 
November 1971, including service on board the USS Saint Paul, 
in her duties as a combat support ship off the coast of 
Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by which the 
RO, in pertinent part, denied service connection for diabetes 
mellitus type II claimed as a result of exposure to 
herbicides.

In September 2003, the Veteran withdrew his travel Board 
hearing request.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  See 38 C.F.R. § 20.704(e) 
(2008).  

In October 2005, the Board remanded this case for further 
development of the evidence.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board, which denied service connection for 
disabilities claimed as a result of exposure to herbicides on 
the basis that the claimant had not "set foot" in Vietnam.  
VA disagreed with the Court's decision in Haas and appealed 
it to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  In reviewing the matter on appeal, the Federal 
Circuit, agreeing with VA, held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The appellant 
in Haas filed a petition for a writ of certiorari to the 
Supreme Court, which was denied on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The stay imposed as a result of the Court's decision in Haas 
has been recently lifted, and the Board is free to decide 
this claim on the merits.


FINDINGS OF FACT

1.  The Veteran is not shown to have had visitation in the 
Republic of Vietnam during the Vietnam Era.

2.  Diabetes mellitus type II is not shown to be related to 
the Veteran's active duty service or to have manifested 
within a year of separation from service.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus type 
II, claimed as due to exposure to herbicides, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in June 2001, July 2003, and December 2005 
that fully addressed all three notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The June 2001 
letter, sent prior to the rating decision on appeal, itself 
addressed the three notice elements.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not provided a VA medical 
examination in furtherance of his claim of entitlement to 
service connection for diabetes mellitus type II.  VA had no 
duty to provide an examination, as there is absolutely no 
indication that the Veteran's current diabetes mellitus is 
related to service.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, military personnel records, deck logs from 
the USS St. Paul dated in May and June 1970, and VA medical 
records dated from 1996 to 2005.  The veteran submitted 
written statements, a "buddy" statement, and photographs of 
individuals aboard the USS St. Paul.  The Veteran was not 
afforded a VA medical examination, but none is required under 
VCAA, as explained above.  Significantly, neither the Veteran  
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  
See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Factual Background 

The service treatment records do not show findings or 
diagnoses consistent with diabetes mellitus.  Rather, the 
evidence shows that the Veteran has suffered from diabetes 
mellitus type II since approximately 1998.  He contends that 
his diabetes mellitus type II is due to Agent Orange exposure 
while serving in Vietnam.

The Veteran served in the Navy during the Vietnam Era.  
38 C.F.R. § 3.2 (2008).  His DD Form 214 shows two years and 
12 days of sea service and that he served as a cook.  The 
service personnel records reflect that the Veteran served on 
board the USS Saint Paul in the contiguous waters of Vietnam.  
However, the veteran claims that he also performed land 
assignments in Vietnam.  Specifically, he asserts that he was 
an engine man on missions aboard small launch boats, which 
went up rivers near Da Nang.  Additionally, he contends that 
the USS Saint Paul was often close enough to shore that he 
and other sailors on deck were hit with spray from planes 
flying overhead dropping herbicide on the coast.  He also 
reports being in close proximity to spraying of herbicides 
when he was working on docks in Vietnam.  

In support of his contentions, he has submitted a January 
2004 statement from a fellow sailor who served with him on 
the USS Saint Paul and was granted service connection for 
leukemia, linked to Agent Orange exposure.  In the statement, 
the sailor indicated that their tour of duty together was 
spent along the DMZ around Da Nang, and that the USS Saint 
Paul sometimes anchored in that harbor.  He further reported 
that the Veteran served as an engine man on motor whale boats 
and a captain's gig that made numerous trips into shore to 
pick up dignitaries, mail, and supplies for the ship.  He 
also stated that spray planes frequently flew over the ship, 
which was very close to shore much of the time.

The records contain photographs purporting to show the 
Veteran and other sailors aboard ship.  These photographs do 
not appear to depict the Veteran upon land.

Deck logs from the USS St. Paul dated from May and June 1970 
show that the ship was anchored in various harbors and that 
it was engaged in combat support.  However, land operations 
were not indicated, and no visitation by sailors was noted.  
Military personnel records too do not show in-country service 
in Vietnam.  

There is no verification of the Veteran's service in Vietnam.

Analysis

Although the Veteran does not appear to maintain that he is 
entitled to service connection for diabetes mellitus type II 
on a direct basis, the Board will address this matter 
nonetheless.  See Combee, supra.  The service treatment 
records do not reflect a diagnosis of diabetes mellitus, and 
the disorder was not diagnosed until several decades after 
separation from service.  There being no continuity of 
symptomatology between service and the formal diagnosis of 
diabetes mellitus and no other indication in the record of a 
nexus between the Veteran's diabetes mellitus type II and 
service, service connection for diabetes mellitus type II on 
a direct basis is denied.  38 C.F.R. § 3.303.

As well, service connection for the Veteran's diabetes 
mellitus cannot be granted on a presumptive basis as one of 
the enumerated chronic disabilities for which presumptive 
service connection is available because the Veteran's 
diabetes mellitus is not shown to have had its onset within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a).  Indeed, the record reflects that decades 
transpired between separation and the onset of diabetes 
mellitus.  

The Board must now determine whether service connection for 
the Veteran's diabetes mellitus type II is warranted on a 
presumptive basis as secondary to herbicide exposure.  
Unfortunately, the Board must rule that it is not.  Under 
38 C.F.R. § 3.307(a)(6)(iii) service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  The official records available to the 
Board simply do not show visitation in Vietnam.  The 
Veteran's military occupational specialty (chef/cook) also 
militates against a finding of on-shore service.  As well, 
while it is plausible that certain sailors may have left the 
ship while it was anchored, there is no record showing that 
the Veteran did so.  As such, his service does not include 
visitation in Vietnam, and service connection on a 
presumptive basis for diabetes mellitus type II based on 
herbicide exposure is precluded.  Id; 38 C.F.R. § 3.309(e).

While the Board does not challenge the Veteran's credibility, 
his assertions regarding visitation in Vietnam, while quite 
possibly true, are not consistent with the evidence of 
record.

The Board has explored entitlement to service connection for 
diabetes mellitus type II under all possible theories of 
entitlement and has found that the evidence does not support 
a grant of service connection under any of them.  38 C.F.R. 
§§ 303, 3.307, 3.309.  

In conclusion, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for diabetes mellitus type II, claimed to 
be a result of herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


